Exhibit 10.2

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”), dated as of February 21, 2013, is
entered into by and among BUCKEYE PARTNERS, L.P., a publicly traded Delaware
limited partnership (the “Partnership”), the subsidiaries of the Partnership set
forth on the signature page hereto (collectively, the “Subsidiaries”) and any
other subsidiaries or affiliates of the Partnership that become a party to this
Agreement pursuant to Article VIII hereof (“Additional Parties,” and such
Subsidiaries and Additional Parties, together with the Partnership,
collectively, the “Services Recipients”), and BUCKEYE PIPE LINE SERVICES
COMPANY, a Pennsylvania corporation (the “Provider”).

WITNESSETH:

WHEREAS, the Provider, Buckeye Pipe Line Company LLC, and Buckeye Management
Company LLC (as predecessors-in-interest to Buckeye GP LLC, the general partner
of the Partnership (the “General Partner”)) were parties to that certain
Services Agreement, dated as of August 12, 1997 and amended and restated as of
April 24, 2002 and May 4, 2004 (as so amended and restated, the “Original
Agreement”);

WHEREAS, the parties to the Original Agreement terminated the Original Agreement
in connection with the execution and delivery by the Provider, the Partnership,
and many of the Services Recipients of a replacement Services Agreement, dated
as of December 15, 2004 (the “Second Agreement”);

WHEREAS, in connection with the winding down of the Buckeye Pipe Line Services
Company Employee Stock Ownership Plan Trust (the “ESOP”) and payoff of amounts
due under, and termination of, the Note Agreement and Successor Note Agreements
(each as defined in the Second Agreement) used to finance the same, the
Provider, the Partnership, and the Subsidiaries desire to enter into this
Agreement and, subject to the terms set forth herein, to simultaneously
terminate the Second Agreement;

WHEREAS, the General Partner deems it in the best interests of the Partnership
to enter into this Agreement;

WHEREAS, MainLine L.P. (the “OP General Partner”), the sole general partner of
each of the operating partnerships in which the Partnership has a direct
ownership interest (the “Operating Partnerships”), deems it in the best
interests of each Operating Partnership to enter into this Agreement; and

WHEREAS, the Provider and the other Services Recipients desire to enter into
this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I

Engagement of the Provider

The Services Recipients hereby engage the Provider to provide certain services
in connection with the operation of the business of the Services Recipients,
subject, in the case of the Partnership, to the control and oversight of the
General Partner, and in the case of the Operating Partnerships to the control
and oversight of the OP General Partner, each acting in its role as general
partner of the Partnership and the Operating Partnerships, respectively, and the
Provider hereby accepts its engagement by the Services Recipients.

ARTICLE II

Term of Agreement

The term of this Agreement (the “Service Term”) shall commence on the date
hereof. The Service Term shall continue for an initial term of ten (10) years,
and shall thereafter continue on a year-to-year basis, in either case unless
earlier terminated by the Partnership or any of the other Services Recipients
for Cause. For purposes of this Agreement, “Cause” shall mean the failure of the
Provider to comply with the terms and conditions set forth in this Agreement or
to follow the lawful directives of the Services Recipients in connection with
the performance by the Provider of its duties and responsibilities under this
Agreement, as determined by the Board of Directors of the General Partner, the
Boards of Managers of the LLC Subsidiaries or the Boards of Directors or Boards
of Managers of any Additional Subsidiaries, as applicable, in their sole
discretion.

ARTICLE III

Duties and Responsibilities of the Provider

3.1 Duties and Responsibilities. During the Service Term, the Provider shall
perform such duties and responsibilities as are necessary or appropriate to
conduct the day-to-day business operations of the Services Recipients, as are
assigned to the Provider by the Services Recipients (the “Services”), and may
include, but shall not be limited to, the matters listed on Schedule I hereto.
The Services Recipients may from time to time expand, limit or otherwise modify
the Services by timely notice to the Provider in writing. All activities of the
Provider under this Agreement for the Partnership or the Operating Partnerships
shall be performed under the direct supervision of the General Partner or the OP
General Partner, each in its capacity as general partner of the Partnership or
the Operating Partnerships, respectively.

3.2 Officers and Directors. During the Service Term, the persons serving as the
officers and as the Independent Director (as defined in the Articles of
Incorporation of the Provider) of the Provider shall be subject to the approval
of the General Partner, acting in its role as general partner of the
Partnership, such approval not to be unreasonably withheld and to be deemed
given in the absence of an objection by the General Partner.

 

2



--------------------------------------------------------------------------------

3.3 Equitable Relief. The Provider acknowledges that the provisions of
Section 3.2 are, in view of the nature of this transaction, reasonable and
necessary to protect the legitimate interests of the Services Recipients, and
that any violation of any provision of that Section will result in irreparable
injury to the Services Recipients. The Provider also acknowledges that in the
event of any such violation, the Services Recipients shall be entitled to
preliminary and permanent injunctive relief without the necessity of proving
actual damages, and to an equitable accounting of all earnings, profits and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Services Recipients
may be entitled. The Provider agrees that in the event of any such violation, an
action may be commenced for any such preliminary and permanent injunctive relief
and other equitable relief in the United States District Court for the Eastern
District of Pennsylvania or the state court of competent jurisdiction sitting in
Lehigh County, Pennsylvania or in any other court of competent jurisdiction. The
Provider hereby waives, to the fullest extent permitted by law, any objection
that the Provider may now or hereafter have to such jurisdiction or to the
laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that such suit, action or proceeding has been brought in an
inconvenient forum. The Provider agrees that effective service of process may be
made upon the Provider under the notice provisions contained in Section 8.2 of
this Agreement.

3.4 Survival of Covenants. Sections 3.2 and 3.3 shall survive the termination of
this Agreement.

ARTICLE IV

Insurance

The Services Recipients shall include, or cause to be included, the Provider as
an additional insured under all liability insurance policies maintained by, or
for the benefit of, the Services Recipients. Such policies shall indemnify the
Provider and its officers, directors and employees against covered claims and
expenses which may be incurred by the Provider and its officers, directors and
employees in connection with the activities of the Services Recipients in
accordance with the terms of such policies.

ARTICLE V

Services Fee

The Services Recipients (based on the allocation of liability set forth below)
shall pay the Provider a fee for performing its duties and responsibilities
under this Agreement equal to their respective Allocable Share (as determined in
accordance with and defined in Schedule II) of the reasonable costs and expenses
incurred by the Provider which are directly or indirectly related to the
respective businesses or activities of the Services Recipients, including,
without limitation, the following: (i) any amounts related to the payment of
taxes when due related to the business of the Services Recipients or to the
ESOP, (ii) any income taxes incurred by the Provider on the sale of limited
partnership units of the Partnership made to satisfy obligations of the Provider
under the ESOP to redeem ESOP accounts of departing employees upon the
termination of their employment or in connection with elections by ESOP
participants to diversify their ESOP

 

3



--------------------------------------------------------------------------------

accounts out of stock of the provider, and (iii) routine administrative charges
and expenses incurred in connection with the operations of the ESOP, but, in the
case of the foregoing clauses (ii) and (iii), only to the extent distributions
from limited partnership units of the Partnership owned by the Provider are not
sufficient to make all such payments. In addition, the Partnership and the
Services Recipients shall reimburse the Provider for all costs and expenses
incurred by the Provider in connection with the formation, capitalization,
business or other activities of the Provider pursuant to this Agreement. The
Partnership shall be jointly and severally liable for its obligations and the
obligations of each of the other Services Recipients under this Article V. The
obligations each other Services Recipient shall be several. Except as set forth
in this Article V, the Provider will not have the right to receive any other
compensation for performing its duties and responsibilities under this
Agreement.

ARTICLE VI

Indemnification

The Services Recipients shall jointly and severally indemnify, protect and hold
the Provider and its affiliates harmless from any and all claims, demands, suits
or actions (including attorneys’ fees and expenses) which may be asserted
against the Provider arising out of the performance of Services pursuant to this
Agreement or otherwise in connection with the Services Recipients; provided that
the Provider or such affiliate seeking indemnification acted in good faith and
the act or omission which is the basis of such claim, demand, suit or action
does not involve the gross negligence or willful misconduct of the Provider or
such affiliate.

ARTICLE VII

No Interest Conveyed to the Provider

This Agreement is a services agreement only and does not convey to the Provider
any right, title or interest in or to any assets of the Services Recipients.
This Agreement is not intended to form a joint venture or a partnership.

ARTICLE VIII

Additional Subsidiaries

The Partnership may cause any Additional Subsidiary to become a Services
Recipient by executing and delivering to the other parties hereto a supplement
substantially in the form of Exhibit A attached hereto (a “Supplement”), upon
which any such Additional Subsidiary shall thereafter be a “Services Recipient”
for all purposes under this Agreement.

ARTICLE IX

General Provisions

9.1 No Third Party Beneficiaries. Except for the parties hereto and the General
Partner and the OP General Partner, solely in their capacities as general
partner of the Partnership and the Operating Partnerships, respectively, no
other person or entity shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third-party
beneficiary of this Agreement.

 

4



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by facsimile machine, by first class mail or by a nationally recognized
overnight courier, postage prepaid. All such notices, requests, demands and
other communications shall be addressed to the respective parties at the
addresses set forth below, or to such other address or person as any party may
designate by notice to the other parties in accordance herewith:

 

If to the Partnership or other Services Recipient:

  

Buckeye Partners, L.P.

(or relevant Services Recipient)

c/o Buckeye GP LLC

One Greenway Plaza, Suite 600

Houston TX 77046

Attn: Chief Executive Officer

Facsimile No.: (832) 615-8603

If to the Provider:

  

Buckeye Pipe Line Services Company

5 TEK Park

9999 Hamilton Boulevard

Breinigsville, PA 18031

Attn: General Counsel

Facsimile No.: (610) 904-4645

9.3 Headings. All article or section headings in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any of the provisions hereof.

9.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors but shall not be assignable
except upon the consent in writing of the parties hereto.

9.5 Integration. This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

9.6 Waiver and Amendment. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or of any other covenant, duty, agreement
or condition. Any amendment to this Agreement shall be effective only if in a
writing signed by each of the parties hereto.

9.7 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one agreement binding on the parties
hereto.

 

5



--------------------------------------------------------------------------------

9.8 Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof, or of such provision in other
respects, shall not be affected thereby.

9.9 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania.

9.10 Termination of Second Agreement. The parties to this Agreement hereby agree
that the Second Agreement has been continuously in effect since December 15,
2004, and that, simultaneously with the effectiveness of this Agreement, the
Second Agreement is hereby terminated; provided, however, that all executory
obligations of any party thereto, and all rights and liabilities of any party
that have accrued thereunder as of the time of such termination, shall survive
the termination of such Second Agreement.

[signatures follow on next page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

PROVIDER: BUCKEYE PIPE LINE SERVICES COMPANY By:   /s/ CLARK C. SMITH Name:
Clark C. Smith Title: President and Chief Executive Officer SERVICES RECIPIENTS:
BUCKEYE PARTNERS, L.P., By:   BUCKEYE GP LLC its General Partner By:   /s/ CLARK
C. SMITH Name: Clark C. Smith Title: President and Chief Executive Officer
BUCKEYE PIPE LINE COMPANY, L.P., BUCKEYE PIPE LINE HOLDINGS, L.P., EVERGLADES
PIPE LINE COMPANY, L.P., and LAUREL PIPE LINE COMPANY, L.P. By:   MainLine L.P.
their General Partner By:   MainLine GP LLC its General Partner By:   /s/ ROBERT
A. MALECKY Name: Robert A. Malecky Title: President, Domestic Pipelines and
Terminals BAHAMAS OIL REFINING COMPANY INTERNATIONAL LIMITED By:   /s/ MARY F.
MORGAN Name: Mary F. Morgan Title: President

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

BORCO TOWING COMPANY LIMITED By:   /s/ MARY F. MORGAN Name: Mary F. Morgan
Title: President BUCKEYE ALBANY TERMINAL LLC By:   /s/ ROBERT A. MALECKY Name:
Robert A. Malecky Title: President, Domestic Pipelines and Terminals BUCKEYE
ATLANTIC HOLDINGS GP LLC By:   /s/ MARY F. MORGAN Name: Mary F. Morgan Title:
President, International Pipelines and Terminals BUCKEYE CARIBBEAN TERMINALS LLC
By:   /s/ MARY F. MORGAN Name: Mary F. Morgan Title: President, International
Pipelines and Terminals BUCKEYE DEVELOPMENT & LOGISTICS I LLC By:   /s/ JEREMIAH
J. ASHCROFT III Name: Jeremiah J. Ashcroft III Title: President, Buckeye
Services

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

BUCKEYE DEVELOPMENT & LOGISTICS II LLC By:   /s/ JEREMIAH J. ASHCROFT III Name:
Jeremiah J. Ashcroft III Title: President, Buckeye Services BUCKEYE EAST CHICAGO
RAILROAD LLC By:   /s/ ROBERT A. MALECKY Name: Robert A. Malecky Title:
President, Domestic Pipelines and Terminals BUCKEYE ENERGY SERVICES LLC By:  
/s/ JEREMIAH J. ASHCROFT III Name: Jeremiah J. Ashcroft III Title: President,
Buckeye Services BUCKEYE HAMMOND RAILROAD LLC By:   /s/ ROBERT A. MALECKY Name:
Robert A. Malecky Title: President, Domestic Pipelines and Terminals BUCKEYE
PERTH AMBOY TERMINAL LLC By:   /s/ ROBERT A. MALECKY Name: Robert A. Malecky
Title: President, Domestic Pipelines and Terminals

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

BUCKEYE PIPE LINE TRANSPORTATION LLC By:   /s/ ROBERT A. MALECKY Name: Robert A.
Malecky Title: President, Domestic Pipelines and Terminals BUCKEYE TANK
TERMINALS LLC By:   /s/ ROBERT A. MALECKY Name: Robert A. Malecky Title:
President, Domestic Pipelines and Terminals BUCKEYE TERMINALS, LLC By:   /s/
ROBERT A. MALECKY Name: Robert A. Malecky Title: President, Domestic Pipelines
and Terminals FERRYSBURG TERMINAL, LLC By:   /s/ ROBERT A. MALECKY Name: Robert
A. Malecky Title: President, Domestic Pipelines and Terminals LODI GAS STORAGE,
L.L.C. By:   /s/ JEREMIAH J. ASHCROFT III Name: Jeremiah J. Ashcroft III Title:
President

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

NORCO PIPE LINE COMPANY, LLC By:   /s/ ROBERT A. MALECKY Name: Robert A. Malecky
Title: President, Domestic Pipelines and Terminals WESPAC PIPELINES-RENO LLC By:
  /s/ ROBERT A. MALECKY Name: Robert A. Malecky Title: President, Domestic
Pipelines and Terminals WESPAC PIPELINES-SAN DIEGO LLC By:   /s/ ROBERT A.
MALECKY Name: Robert A. Malecky Title: President, Domestic Pipelines and
Terminals WOOD RIVER PIPE LINES LLC By:   /s/ ROBERT A. MALECKY Name: Robert A.
Malecky Title: President, Domestic Pipelines and Terminals

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

Schedule I

The Services shall include any services necessary for the operation of the
Partnership and the Services Recipients as specified by such and may include,
without limitation, the following services:

 

  • facility maintenance services, including preventative maintenance activities
and equipment repairs;

 

  • operations services, including loading rack operations, product quality
control, sampling, blending, engineering, manifold operations, general
maintenance, building and grounds maintenance, routine inspection, lab services,
mainline maintenance, right of way patrol, right of way clearing, line depth
issues, damage prevention program, emergency response, scheduling services, and
pipeline control services;

 

  • terminal, pipeline, and natural gas storage marketing services;

 

  • technical services, including engineering, safety, environmental and real
estate services;

 

  • professional services, including legal, accounting, insurance, tax, credit,
finance, government affairs, and regulatory affairs; and

 

  • management and operations services relating to the products marketing
business.



--------------------------------------------------------------------------------

Schedule II

The services fee shall be allocated among the Services Recipients by the General
Partner from time to time by a method deemed appropriate by the General Partner
(the portion of the fee allocated to each Services Recipient from time to time,
such Services Recipient’s “Allocable Share”).



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENT

THIS SUPPLEMENT (this “Supplement”), dated as of             , 20     is made
by            , a              (the “Additional Subsidiary”), in favor of the
parties to the below-described Services Agreement.

WHEREAS, pursuant to the Services Agreement, dated as of February 21, 2013, by
and among Buckeye Partners, L.P. (the “Partnership”), Buckeye Pipe Line Services
Company and the other subsidiaries of the Partnership that are parties thereto
(as amended, restated, supplemented or otherwise modified from time to time, the
“Services Agreement”), the Partnership may cause the Additional Subsidiary to
execute and deliver this Supplement in order to cause the Additional Subsidiary
to become a Services Recipient (as such term is defined in the Services
Agreement) under the Services Agreement; and

WHEREAS, the Additional Subsidiary will receive substantial benefit from joining
in the Services Agreement as aforesaid;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Subsidiary hereby joins in the Services Agreement and becomes a
Services Recipient (as such term is defined in the Services Agreement) for all
purposes thereunder.

Notice of acceptance of this Supplement and of the Services Agreement, as
supplemented hereby, is hereby waived by the Additional Subsidiary.

The address for notices and other communications to be delivered to the
Additional Subsidiary pursuant to Section 9.2 of the Services Agreement, to the
extent it differs from the address provided for Services Recipients in such
section, is set forth below.

IN WITNESS WHEREOF, the undersigned Additional Subsidiary has caused this
Supplement to be duly executed and delivered as of the day and year first above
written.

 

    , a       By:         Name:     Title:  

Address for Notices (if applicable):

 

           